 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY RAY BETTENCOURT,                               No. 2:18-cv-2895 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    GORDON SPENCER, et al.,
15                        Defendants.
16
     Introduction
17
            Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.
18
     § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This
19
     proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).
20
            Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).
21
     Accordingly, the request to proceed in forma pauperis will be granted.
22
            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
23
     §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
24
     accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
25
     the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
26
     forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
27
     payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
28
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4           As discussed below, plaintiff’s complaint is dismissed with leave to amend.

 5   Screening Standards

 6           The court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 8   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 9   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

11           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

12   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

13   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

14   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

15   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

16   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

17   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

18   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

19   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

20   1227.
21           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

22   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

23   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

24   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

25   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

26   formulaic recitation of the elements of a cause of action;” it must contain factual allegations
27   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

28   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what
                                                         2
 1   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

 2   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

 3   In reviewing a complaint under this standard, the court must accept as true the allegations of the

 4   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 5   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 6   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 7   Plaintiff’s Allegations

 8          Plaintiff’s complaint is unclear, but he appears to challenge his prison sentence, including

 9   facts supporting his conviction, as well as the denial of parole or the denial of hearings in

10   connection with subsequent legislation. He names the following defendants: Gorden Spencer,

11   Merced County Prosecutor; William T. Ivey, Superior Court Judge; Donald Spector, Prison Law

12   Office CEO; Government Legal Affairs Office; Livingston Police Officer Dan Shamburge; Board

13   of Parole Hearings Commissioner Collins; and the Warden of CSP-Corcoran. Plaintiff seeks

14   release on parole.

15   Discussion

16          A state prisoner’s claims either lie at “the core of habeas corpus” and are subject to the

17   provisions of the Antiterrorism and Effective Death Penalty Act (“AEDPA”), or they “challenge[]

18   any other aspect of prison life” and are subject to the provisions of the Prison Litigation Reform

19   Act (“PLRA”) and “must be brought, if at all, under [42 U.S.C.] § 1983.” Nettles v. Grounds,

20   830 F.3d 922, 931 (9th Cir. 2016) (en banc), cert. denied, 137 S. Ct. 645 (2017) (citations
21   omitted). In other words, plaintiff cannot obtain release from prison through a civil rights

22   complaint filed under 42 U.S.C. § 1983. Such relief is only available through a petition for writ

23   of habeas corpus under 28 U.S.C. § 2254.

24          Plaintiff previously challenged his 1993 conviction for first degree murder and robbery in

25   Bettencourt v. Terhune, No. 1:99-cv-6044 AWI LJO (E.D. Cal. Fresno Div.), which was

26   dismissed as barred by the statute of limitations on March 28, 2000.1 Plaintiff was sentenced to
27
     1
       A court may take judicial notice of court records. See, e.g., Bennett v. Medtronic, Inc., 285
28   F.3d 801, 803 n.2 (9th Cir. 2002) (“[W]e may take notice of proceedings in other courts, both
                                                       3
 1   life without the possibility of parole, with a five year enhancement for first degree robbery. Case

 2   No. 1:99-cv-6044 AWI LJO (ECF No. 18 at 1-2.) Thus, to the extent plaintiff attempts to

 3   challenge his sentence or any facts related thereto, such challenge is time-barred. In addition, any

 4   such challenge is successive; because plaintiff previously challenged his 1993 conviction, he must

 5   move in the United States Court of Appeals for the Ninth Circuit for an order authorizing the

 6   district court to consider the application. 28 U.S.C. § 2244(b)(3).

 7          To the extent plaintiff challenges a particular denial of parole, he must clearly identify the

 8   parole hearing, and explain how his due process rights may have been violated, if they were.

 9   Plaintiff is cautioned that “[t]he Supreme Court held in Cooke that in the context of parole

10   eligibility decisions the due process right is procedural, and entitles a prisoner to nothing more

11   than a fair hearing and a statement of reasons for a parole board’s decision.” Miller v. Oregon

12   Bd. of Parole and Post-Prison Supervision, 642 F.3d 711, 716 (9th Cir. 2011), citing Swarthout v.

13   Cooke, 562 U.S. 216 (2011) (per curiam). This procedural question is “the beginning and the end

14   of” a federal habeas court’s inquiry into whether due process has been violated when a state

15   prisoner is denied parole. Cooke, 562 U.S. at 220.

16          Finally, plaintiff is cautioned that a number of the individuals he named as a defendant are

17   immune from damages. Judges are absolutely immune from damage liability for acts which are

18   judicial in nature. Forrester v. White, 484 U.S. 219, 227-29 (1988); see also Ashelman v. Pope,

19   793 F.2d 1072, 1075 (1986) (judges are absolutely immune from damages liability for acts

20   performed in their official capacities). Moreover, “in any action brought against a judicial officer
21   [under § 1983] for an act or omission taken in such officer’s judicial capacity, injunctive relief

22   shall not be granted unless a declaratory decree was violated or declaratory relief was

23   unavailable.” 28 U.S.C. § 1983.

24          State prosecutors are absolutely immune when performing functions “intimately

25   associated with the judicial phase of the criminal process.” Imbler v. Pachtman, 424 U.S. 409,

26   430 (1976). That is, “when performing the traditional functions of an advocate.” Kalina v.
27
     within and without the federal judicial system, if those proceedings have a direct relation to
28   matters at issue”) (internal quotation omitted).
                                                        4
 1   Fletcher, 522 U.S. 118, 131 (1997). “Absolute immunity applies when ‘initiating a prosecution’

 2   and ‘presenting the State’s case,’ and during ‘professional evaluation of the evidence assembled

 3   by the police and appropriate preparation for its presentation at trial . . . after a decision to seek an

 4   indictment has been made.’” Garmon v. County of Los Angeles, 828 F.3d 837, 843 (9th Cir.

 5   2016) (internal citations omitted).

 6           Moreover, in Polk County v. Dodson, 454 U.S. 312 (1981), the United States Supreme

 7   Court held that public defenders do not act “under color of state law” when performing traditional

 8   lawyer duties. Miranda v. Clark County, 319 F.3d 465, 468 (9th Cir. 2003) (en banc). Because a

 9   defendant must have acted under color of state law in order to be liable under the Civil Rights

10   Act, 42 U.S.C. § 1983, a public defender is not a proper defendant in such action.

11           Further, plaintiff names a state agency as well as a member of the parole board as

12   defendants. “The Eleventh Amendment prohibits federal courts from hearing suits brought

13   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951 F.2d 1050,

14   1053 (9th Cir. 1991) (citing Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100

15   (1984)). This jurisdictional bar includes “suits naming state agencies and departments as

16   defendants,” and it applies whether a plaintiff “seeks damages or injunctive relief.” Brooks, 951

17   F.2d at 1053; Pennhurst State School, 465 U.S. at 102. The California Government Legal Affairs

18   Office and the California Parole Board have not consented to suit.

19           The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

20   unable to determine whether the current action is frivolous or fails to state a claim for relief. The
21   court has determined that the complaint does not contain a short and plain statement as required

22   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a

23   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones

24   v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least

25   some degree of particularity overt acts which defendants engaged in that support plaintiff’s claim.

26   Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 8(a)(2), the
27   complaint must be dismissed. The court will, however, grant leave to file an amended complaint.

28   ////
                                                          5
 1   Leave to Amend

 2          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 3   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See e.g.,

 4   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

 5   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

 6   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

 7   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

 8   F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Furthermore,

 9   vague and conclusory allegations of official participation in civil rights violations are not

10   sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

11          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

12   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

13   complaint be complete in itself without reference to any prior pleading. This requirement exists

14   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

15   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

16   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

17   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

18   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

19   and the involvement of each defendant must be sufficiently alleged.

20   Conclusion
21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

23          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

24   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

25   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

26   Director of the California Department of Corrections and Rehabilitation filed concurrently
27   herewith.

28          3. Plaintiff’s complaint is dismissed.
                                                         6
 1             4. Within thirty days from the date of this order, plaintiff shall complete the attached

 2   Notice of Amendment and submit the following documents to the court:

 3                    a. The completed Notice of Amendment; and

 4                    b. An original and one copy of the Amended Complaint.

 5   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

 6   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

 7   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

 8             Failure to file an amended complaint in accordance with this order may result in the

 9   dismissal of this action.

10   Dated: December 19, 2018

11

12
     /bett2895.14n
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          7
 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GARY RAY BETTENCOURT,                         No. 2:18-cv-2895 KJN P
12                        Plaintiff,
13             v.                                      NOTICE OF AMENDMENT
14       GORDON SPENCER, et al.,
15                        Defendants.
16
     I        Plaintiff hereby submits the following document in compliance with the court's order
17
     filed______________.
18
                     _____________                 Amended Complaint
19   DATED:
20
                                                   ________________________________
21                                                 Plaintiff
22

23

24

25

26
27

28
